Citation Nr: 1332883	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-38 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral legs, to include as secondary to service-connected thoracic spine disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.  	

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  	

4.  Entitlement to an increased evaluation for compression fracture of the thoracic spine, evaluated as 20 percent disabling prior to March 15, 2011, and 40 percent thereafter. 

5.  Entitlement to an effective date earlier than August 28, 2006, for the grant of service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to December 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2006 rating decision, the RO, in part, denied service connection for numbness and tingling to the legs.  In a November 2007 rating decision, the RO, in relevant part, again denied the Veteran's claim of entitlement to service connection for numbness and tingling in the legs, granted service connection for peripheral neuropathy of the bilateral lower extremity associated with diabetes mellitus and assigned a 10 percent evaluation for each side, and continued a 20 percent disability evaluation for compression fracture of the thoracic spine.  

The Board notes that following the February 2006 rating decision denying service connection for numbness and tingling in the leg, in August 2006 the Veteran filed a claim for service connection for numbness and tingling in the legs.  Additional pertinent evidence was subsequently associated with the claims folder.  The Board finds that since new and material evidence had been received prior to the expiration of the appeal period for the February 2006 rating decision, the August 2006 claim is considered to have been filed in connection with the original claim.  38 C.F.R. § 3.156 (b) (2012).

In the November 2007 rating decision, the RO also denied a claim for service connection for posttraumatic stress disorder (PTSD) for which the Veteran perfected an appeal.  However, in a March 2011 rating decision, the RO granted service connection for PTSD with depressive disorder, not otherwise specified, and assigned a 50 percent disability evaluation effective February 28, 2007.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2012).  

In an April 2010 correspondence, the Veteran requested a videoconference hearing before a Member of the Board.  Subsequently, in a September 2011 correspondence, the Veteran withdrew this request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2012).  

In a February 2013 rating decision, the RO increased the disability rating for compression fracture of the thoracic spine to 40 percent disabling effective March 15, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

The Veteran essentially contends that he has radiculopathy of the bilateral legs secondary to his service-connected thoracic spine disability.  Review of the record shows that the Veteran has been diagnosed with lower extremity radiculopathy, in addition to his service-connected peripheral neuropathy of the bilateral lower extremities.  The medical evidence of record reflects that the Veteran's radiculopathy is associated with his lumbar spine disability (diagnosis of lumbar spine radiculopathy).  See e.g. January 2007 and January 2013 examination reports.  Additionally, a December 2009 VA examination report shows that before the onset of diabetic peripheral neuropathy, the Veteran had been diagnosed with a chronic right S1 radiculopathy but now his peripheral neuropathy findings overlapped these findings.  However, the examiner noted that based on the Veteran's history and evaluation of his bilateral lower extremities, peripheral neuropathy from diabetes mellitus was predominantly causing his current symptoms.  

The Board finds that another examination is necessary to determine the exact nature and etiology of the Veteran's radiculopathy of the bilateral legs.  Based on the current evidence of record, it is unclear which of the Veteran's symptoms are attributable to his radiculopathy and those due to his peripheral neuropathy.  Although the December 2009 VA examiner indicated that there was an overlap of symptoms, neither she nor anyone else has attempted to parse out the various symptoms of each disability.  See Amberman v. Shinseki 570 F.3d 1377, 1381 (Fed. Cir. 2009) (stating that "Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  This must be done in order to determine whether service connection for radiculopathy is warranted and also to evaluate the current severity of service-connected peripheral neuropathy of the lower extremities.  

Furthermore, although the evidence appears to link the Veteran's radiculopathy of the bilateral legs to his non-service-connected lumbar spine disability, no one has addressed whether the disability could be secondary to his service-connected thoracic spine disability.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2012).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Because the Veteran submitted his claim in October 2005, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2012); Allen supra; see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Therefore, aggravation must be addressed on the examination for the claimed radiculopathy of the bilateral lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

With regard to the increased rating claims for peripheral neuropathy of the bilateral lower extremities, the Board notes that further evaluation is necessary.  Although the Veteran was most recently examined in November 2012 and January 2013, there is insufficient evidence to evaluate his disabilities.  Both examination reports now show that the Veteran has muscle atrophy, however, no location or measurement information was provided.  Therefore, on remand, the Veteran must be afforded another examination to determine the current severity of his peripheral neuropathy of the bilateral lower extremities.  See id. 

As to the claims for an increased evaluation for compression fracture of the thoracic spine, evaluated as 20 percent disabling prior to March 15, 2011, and 40 percent thereafter; and entitlement to an effective date earlier than August 28, 2006, for the grant of service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus, the Board notes that since the RO issued the August 2008 statement of the case (SOC), additional evidence pertinent to the claims have been obtained and associated with the claims folder.  Although the RO issued a rating decision, dated in February 2013, increasing the disability evaluation for the thoracic spine to 40 percent disabling effective March 15, 2011, it has not furnished a supplemental of the case (SSOC) with respect to that issue or to entitlement to an effective date earlier than August 28, 2006, for the grant of service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus to the Veteran and his representative.   

Under 38 C.F.R. § 19.31(c), the agency of original jurisdiction (AOJ) is to issue an SSOC when it receives additional pertinent evidence after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  Accordingly, this matter must be remanded to the AOJ to furnish an SSOC.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current bilateral lower extremity radiculopathy.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should indicate whether the Veteran has bilateral radiculopathy of the lower extremities.   

The examiner must distinguish the symptoms attributable to bilateral lower extremity radiculopathy from those attributable to bilateral lower extremity peripheral neuropathy due to diabetes mellitus.  

The examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed bilateral lower extremity radiculopathy was caused or is aggravated by the Veteran's thoracic spine disability.     

If the examiner determines that the Veteran's bilateral lower extremity radiculopathy is aggravated (i.e., permanently worsened) by the thoracic spine disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Schedule the Veteran for an examination in order to determine the current level of severity of his peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

All indicated studies should be performed.  

The examiner should determine the extent of the neurological impairment, and indicate whether there is completer or incomplete paralysis of the posterior tibial nerve, or other nerve.  Impairment should be stated in terms of whether it is mild, moderate, or severe.  If there is complete nerve paralysis, the examiner must note whether there is paralysis of all muscles of sole of foot; frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and/or plantar flexion is impaired.  The examiner must also note whether muscle atrophy is present, and if so, to what extent.

The examiner should also indicate the effect the service-connected peripheral neuropathy of the bilateral lower extremities have, if any, on the Veteran's employment.  

A complete rationale should accompany all opinions.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3. Readjudicate all of the Veteran's claims on appeal (service connection for radiculopathy of the bilateral legs; increased evaluations for peripheral neuropathy of the left and right lower extremities and compression fracture of the thoracic spine; and an effective date earlier than August 28, 2006, for the grant of service connection for peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus).  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an SSOC and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

